Case 1-L/-OQL005-E€SS DOC 2440-29 Filed QO//ls/2zQ Entered U/ilo/20 14741150

 

The Education Resources
Institute, Inc. and Subsidiary

Consolidated Financial Statements
June 30, 2007 and 2006
Case 1-L/-OQL005-E€SS DOC 2440-29 Filed QO//ls/2zQ Entered U/ilo/20 14741150

The Education Resources Institute, Inc. and Subsidiary
Consolidated Statements of Activities and Changes in Net Assets

Years Ended June 30, 2007 and 2006

 

Revenue

Guarantee fees

Residual interest in securitized portfolios
Investment income

Unrealized gain (loss) on investments in marketable securities
Grants and contracts

Origination fees

HEIC membership fees

Interest income on student loans

Interest income - FMC - notes receivabie
Contractual income - FMC

Total revenue

Expenses

Compensation and employee fringe benefits
Office expenses

Rent

Professional fees (FMER)
Professional fees (other)

Loan servicing fees
Collection costs

Printing and promotion

Loan loss provision
Depreciation and amortization
Grants

Interest expense

Other expenses

Total expenses
Increase in net assets
Net assets, beginning of year

Net assets, end of year

 

 

 

 

 

 

2007 2006

$ 346,041,454  $245,352,831
78,876,518 32,260,402
29,752,600 16,894,097
2,930,556 (2,449,232)
2,608,198 2,384,426
40,979,073 20,339,068
105,937 87,564
543,446 676,382
250,377 296,974
247,524 747,528
502,335,683 316,590,040
6,445,237 3,427,922
465,850 293,462
695,296 542,939
134,844,987 106,072, 120
3,791,367 3,399,954
107,673 125,782
6,546,395 5,140,242
202,904 127,588
213,345,554 131,938,830
151,106 173,222
192,937 87,474
273,827 340,110
2,208,561 893,806
369,271,694 252,563,451
133,063,089 64,026,589
210,772,624 146,746,035
$ 343,836,613  $210,772,624

 

The accompanying notes are an integral: part of these consolidated financial statements.

*
2

Oo

OPES TAN

OS
